

SECOND AMENDMENT TO
KEY EMPLOYEE RETENTION AGREEMENT


In connection with that Key Employee Retention Agreement (“Agreement”) by and
between Kinetic Concepts, Inc. (the “Company”) and Teresa A. Johnson
(“Employee”) and dated effective as of  January 2008, the Company and Employee
have agreed that the following changes to the Agreement (in bold) have been made
effective as of January 1, 2013:


4.
Severance Benefits Upon a Qualifying Termination.



             (b)  Qualifying Termination not in Connection with a Change in
Control. If the Employee experiences a Qualifying Termination that is not in
connection with a Change of Control as described in Section 4(a) herein, then
the Employee shall be entitled to receive the following severance benefits,
which shall be in addition to any salary earned and vacation accrued up to and
including the date of termination, as determined by the Company: (i) a severance
payment in the amount of the Employee's annual base salary plus annual target
bonus, payable as a lump sum payment within five business days of the date the
Employee executes and returns a full waiver and release of all claims in a form
provided by the Company; and (ii) if the Employee timely elects COBRA health
insurance continuation coverage, reimbursement of COBRA premiums for up to 12
months following the date of termination.
 
Except as expressly set forth in this second amendment, the Agreement shall
remain in full force and effect without amendment or modification thereof.


IN WITNESS WHEREOF, each of the parties hereto have executed this second
amendment, in the case of the Company by its duly authorized officer.
 
 
KINETIC CONCEPTS, INC.


By:     /s/ David A. Lillback_______________
David A. Lillback,
Senior Vice President, Human Resources








EMPLOYEE


                            
/s/ Teresa A. Johnson_____________________
Teresa A. Johnson

